Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS AGREEMENT (this “Agreement”) made this 21st day of April, 2020 by and
between Heritage Equity Fund LP (the “Seller”), and Migom Global Corp., a Nevada
corporation (the “Purchaser”).

 

In consideration of the mutual covenants contained herein, it is agreed by and
between the parties as follows:

 

1.The Seller shall sell and the Purchaser shall purchase, free and clear of all
liens, claims, encumbrances and liabilities, either currently or in the future,
as a result of the actions of the Seller, the wearable products, designs, work
and developed intellectual property involving core banking front end and back
end user interface software, banking and trading cloud-based and server
software, mobile applications in Android and iOS operating systems deployed in
Google Play and Apple App Store as described on Exhibit A (collectively, the
“Assets”).

 

2.The Purchaser shall issue to the Seller 30,000 shares (the “Shares”) of the
common stock, $0.001 par value per share (the “Common Stock”), of the Purchaser
in exchange for the Assets.

 

3.The Seller shall sell, assign, transfer, and convey to the Purchaser the
Assets, free of all liabilities.

 

4.The actions to be taken by the parties hereto to close the transaction as
provided shall take place on or before April 21, 2020, at the office of the
Purchaser, hereinafter referred to as the (“Closing Date”). At the closing,
Seller shall deliver to Purchaser all documents necessary to take possession of
the Assets, and good and sufficient instruments of transfer, reasonably
conveying and transferring the Assets to Purchaser. Such delivery shall be made
against payment thereof, as applicable, and delivery to the Seller of the price
as set forth herein above shall be made. The instruments of transfer shall
contain covenants and warranties that Seller has good and marketable title in
and to the Assets.

 

5.On the Closing Date, the Purchaser shall deliver (or cause to be delivered) to
the Seller, as applicable, stock certificates representing the Shares, duly
endorsed in form suitable for the issuance of valid title thereto and free and
clear of any encumbrances.

 

6.Seller covenants, warrants and represents:

 

(a)It is not presently involved in any activity or outstanding dispute with any
taxing authority as to the amount of any taxes due, nor have they received any
notice of any deficiency, credit or other indication of deficiency from any
taxing authority.

 

(b)It is the owner of and has good and marketable title to all of the applicable
Assets and no person or entity has, nor will have, any claim against any of the
Assets.

 

(c)The Seller hereby acknowledges that the Shares will not be registered with
the Securities and Exchange Commission and therefore, will be restricted from
transfer except as pursuant to an exemption.

 

All representations and warranties made by the Seller shall survive the Closing
Date.

 

7.Purchaser covenants warrants and represents:

 

(a)It is a corporation duly formed and in good standing in Nevada.

 

(b)The Purchaser has a class of its Common Stock quoted on the OTC Markets and
it is up to date and in compliance with all of the filing requirements of the
Securities and Exchange Commission, including the Securities Exchange Act of
1934, as amended

 

8.This Agreement shall be binding upon the personal representatives, successors
and assignees of the parties. This Agreement and any accompanying instruments
and documents include the entire transaction between the parties and there are
no representations, warranties, covenants or conditions, except those specified
herein or in accompanying instruments and documents.

 

9.All covenants, warranties and representations herein shall survive this
Agreement and the Closing Date.

 

10.This Agreement shall be governed in all respects by the laws of the State of
Nevada.



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals, the date
and place first above written.

 

SELLER:

 

Heritage Equity Fund LP

 

By: /s/ Tatjana Gutschmidt El Chbeir   Name: Tatjana Gutschmidt El Chbeir  
Title: General Partner         PURCHASER         Migom Global Corp.         By:
/s/ Georgi Parrik   Name: Georgi Parrik   Its: Chief Executive Officer &
President  

 

Exhibit A.

 

Items acquired by the Purchaser and sold by the Seller include source code, all
the backups therefor, supporting documentation, maulals, schematics, computer
graphics and the underlying custom images, copyrights therefor, URL domain
names, as well as all the software technology and know how and any and all other
worldwide intellectual property rights in full force and effect currently in
perpetuity from the date hereof and all the associated intangible assets related
to as well as involved in the design, reproduction, deployment on servers and in
the cloud and exploitation of the following items:

 

1.Mathematical formulas, technical, programming in any and all programming
coding languages and other designs, work papers and any and all developed and
implemented and/or under development intellectual property involving core
banking and client-facing front end software and back end administrative user
interface software, banking and trading cloud-based and server software used
under the brand name Migom Bank (www.migom.com).

 

2.Mathematical formulas, technical, programming in any and all programming
coding languages and other designs, work papers and any and all developed and
implemented and/or under development intellectual property involving mobile
application in Android operating systems deployed in Google Play under the name
of Migom Bank.

 

3.Mathematical formulas, technical, programming in any and all programming
coding languages and other designs, work papers and any and all developed and
implemented and/or under development intellectual property involving mobile
application in iOS operating system deployed in Apple App Store under the name
of Migom Bank.

 

 



 

